Case 1:20-cv-05067-FB-SJB Document 6-7 Filed 10/21/20 Page 1 of 3 PagelD #: 203

Exhibit 7
Case 1:20-cv-05067-FB-SJB Document 6-7 Filed 10/21/20 Page 2 of 3 PagelD #: 204

 

Kelly Mann

From: Avrumi Friedman <afriedman@leadingedgeadmin.com>

Sent: Thursday, June 18, 2020 10:10 AM

To: Al Holifield; Miriam Mercedes Ortiz; Carlo Fervil; Manny Yifat; Danie! Grun; Gretchen Cox; Stephanie Roberts
Subject: RE: Information for paying claim

Good Morning,
We are discussing this internally and should have more information for you next week.

Thank you for your patience.

Respectfully,

Avrumi Friedman
Director of Cost Containment

 

14 Wall Street

Suite 5B

New York, NY 10005

O: (212) 278-0754 ext. 1157
F: (646) 582-1412

From: Al Holifield <aholifield@holifieldlaw.com>

Sent: Thursday, June 18, 2020 9:47 AM

To: Avrumi Friedman <afriedman@leadingedgeadmin.com>; Miriam Mercedes Ortiz <mortiz@leadingedgeadmin.com>; Carlo
Fervil <CFervil@leadingedgeadmin.com>; Manny Yifat <myifat@leadingedgeadmin.com>; Daniel Grun
<DGrun@leadingedgeadmin.com>; Gretchen Cox <gcox@theprovidencegroups.com>; Stephanie Roberts
<sroberts@holifieldlaw.com>

Subject: FW: Information for paying claim

[EXTERNAL]

Anyone,

What do we have to do get the information needed? Withholding data to get participant claims paid is causing a problem.
Al Holifield, Member

Holifield & Janich, PLLC © 11907 Kingston Pike, Suite 201

Knoxville, Tennessee 37934
Phone: 865.566.0115 e Fax: 865.566.0119 © www.holifieldlaw.com
 

Holifield & Janich

   

 

Note: This e-mail may contain CONFIDENTIAL information that is (a) ATTORNEY-CLIENT PRIVILEGED COMMUNICATION, WORK PRODUCT, PROPRIETARY IN
NATURE OR OTHERWISE PROTECTED BY LAW FROM DISCLOSURE, and (b) intended only for the use of the addressee(s) named herein. If you are not an intended
recipient of this e-mail, you are hereby notified that any unauthorized use, dissemination or copying of this e-mail or the information contained in it or attached to it is strictly
prohibited. If you have received this e-mail in error, please delete it and immediately notifv the person named above by telephone or reply e-mail.

From: Al Holifield

Sent: Wednesday, June 17, 2020 2:11 PM

To: Avrumi Friedman <afriedman@leadingedgeadmin.com>; mortiz@leadingedgeadmin.com; cfervil@leadingedgeadmin.com;
myifat@leadingedgeadmin.com; dgrun@leadingedgeadmin.com

Cc: Gretchen Cox <gcox@theprovidencegroups.com>; Stephanie Roberts <sroberts@holifieldlaw.com>

Subject: Information for paying claim

 

Avrumi,

We need the information to pay the remaining the outstanding health claims. When are you available to discuss the transition
of the data?

Al Holifield, Member

Holifield & Janich, PLLC ¢ 11907 Kingston Pike, Suite 201 e
Knoxville, Tennessee 37934

Phone: 865.566.0115 e Fax: 865.566.0119 «© www.holifieldlaw.com

| Holifield & Janich

 

   

 

Note. This e-mail may contain CONFIDENTIAL information that is (a) ATTORNEY-CLIENT PRIVILEGED COMMUNICATION, WORK PRODUCT, PROPRIETARY IN
NATURE OR OTHERWISE PROTECTED BY LAW FROM DISCLOSURE, and (b) intended only for the use of the addressee(s) named herein. If you are not an intended
rectpient of this e-mail, you are hereby notified that any unauthorized use, dissemination or copying of this e-mail or the information contained in it or attached to it is strictly
prohibited. If you have received this e-mail in error, please delete it and immediately notify the person named above by telephone or reply e-mail.
